DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification:
Page 27, paragraph 205, line 3: Change this line to: “through-hole 31A corresponding to and connected to the first through-hole 32A as”.

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the display module comprises a light transmission region, the first optical adhesive layer is provided with a first through-hole, the display module comprises an array substrate, a light-emitting functional layer, and a polarizer formed in sequence, and the polarizer is disposed on one side of the light-emitting 
With regard to claims 2-9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “wherein the display module comprises a light transmission region, and the first optical adhesive layer is provided with a first through-hole; 31attaching the first optical adhesive layer and the touch control structure layer onto the display module in sequence, wherein the first through-hole corresponds to the light transmission region; and using laser to cut a portion of the display module corresponding to the light transmission region to form a second through-hole corresponding to and connected to the first through-hole”, in combination with the remaining limitations of the claim.
With regard to claims 11-19: The claims have been found allowable due to their dependency from claim 10 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897